Citation Nr: 0112052	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  94-24 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to a compensable rating for a hiatal hernia 
for the period prior to June 22, 1992, and for a rating in 
excess of 10 percent for hiatal hernia for the period from 
June 22, 1992.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1967 to 
August 1970, and from July 1977 to August 1979.  According to 
available service personnel records, he also had 
approximately four years and six months active service on 
dates unknown.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied entitlement to service 
connection for low back disability and which granted service 
connection for a hiatal hernia and evaluated it as 
noncompensably disabling, effective June 11, 1986.  During 
the pendency of the instant appeal, a March 1995 rating 
decision increased the evaluation assigned the veteran's 
hiatal hernia to 10 percent disabling, effective June 22, 
1992.

The Board notes that the veteran, without explanation, failed 
to report for a requested hearing before a traveling member 
of the Board in March 2001.  The veteran's request for a 
hearing before a member of the Board is therefore considered 
withdrawn.  38 C.F.R. § 20.704(d) (2000).


REMAND

As noted above, the veteran had unverified active service of 
approximately four years and six months.  The Board is of the 
opinion that the RO should attempt to verify the dates of the 
referenced period of duty.

Briefly, the veteran contends that his low back disability 
originated in service, and that the evaluation currently 
assigned his hiatal hernia does not accurately reflect the 
severity of that disability.

With respect to the veteran's claim for service connection 
for low back disability, service medical records for the 
veteran's first period of service document complaints of low 
back pain in 1969; the report of his examination for 
discharge is negative for any reference to low back 
complaints or abnormal findings, or for any mention of a 
motor vehicle accident (MVA).  However, on an August 1972 
military examination, the veteran reported past involvement 
in an MVA, and referenced his back.  Service medical records 
for the veteran's second period of service document treatment 
on many occasions for low back complaints attributed 
variously to back strain and a conversion reaction.  The 
treatment notes record the veteran's assertion that he had 
fractured two lumbar vertebrae in 1970, and his examination 
for discharge resulted in a diagnosis of low back pain 
secondary to trauma in 1970.  Postservice medical records on 
file document low back complaints beginning in 1984.  The 
Board notes that the veteran has not been afforded a VA 
examination addressing the etiology of any currently present 
low back disability.

The Board also notes that a March 1986 statement by Donald M. 
Thaler, M.D., indicates that the veteran injured his back in 
an industrial accident in September 1983.  Dr. Thaler 
recommended that the Bureau of Workers' Compensation evaluate 
the veteran for permanent disability in light of his current 
condition.  The Board notes that other records on file 
suggest that the veteran did indeed apply for workers' 
compensation benefits, but that there is no indication that 
the RO has sought to obtain any records in association 
therewith.

The Board also notes that the veteran has alleged treatment 
at St. Anthony's Hospital in Columbus, Ohio.  There is no 
indication that the RO has attempted to secure any records 
for the veteran from this facility.

With respect to the veteran's service-connected hiatal 
hernia, the record reflects that he was afforded a VA 
examination in September 1999, at which time the examiner 
provided no pertinent physical findings other than with 
respect to the presence of tenderness in the epigastrium.  
The Board notes that the last VA examination of the veteran 
prior to September 1999 was conducted in August 1994.  Under 
the circumstances, the Board concludes that another VA 
examination of the veteran's hiatal hernia is warranted.
 
Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
National Personnel Records Center at 
9700 Page Boulevard, St. Louis, 
Missouri  63132, and request that 
the NPRC provide verification of all 
dates of service for the veteran.  

2.  The RO should contact the 
veteran and request that he identify 
specific names, addresses, and 
approximate dates of treatment for 
all health care providers, private 
and VA, who may possess additional 
records pertinent to his claims.  
When the requested information and 
any necessary authorizations have 
been received, the RO should attempt 
to obtain copies of all pertinent 
records, which have not already been 
obtained.  The health care providers 
contacted should include Dr. Thaler 
and St. Anthony's Hospital.

3.  After obtaining any necessary 
information and authorization from 
the veteran, the RO should attempt 
to obtain copies of the medical 
records pertaining to all workers' 
compensation claims filed by the 
veteran from 1983 to the present.

4.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran or 
associated with workers' 
compensation claims filed by the 
veteran, the RO should so inform the 
veteran and his representative, and 
request them to provide a copy of 
such records.

5.  Thereafter, the RO should 
arrange for the veteran to undergo a 
VA orthopedic examination by a 
physician with appropriate expertise 
to determine the nature, extent and 
etiology of the veteran's low back 
disability.  All indicated studies 
should be performed, and all 
findings should be reported in 
detail.  The examiner should be 
requested to provide an opinion as 
to whether it is at least as likely 
as not that any low back disability 
identified is etiologically related 
to service.  The rationale for all 
opinions expressed should be 
explained.  The veteran's claims 
file, including a copy of this 
REMAND, must be made available to 
and reviewed by the examiner.  The 
examination report is to reflect 
that such a review of the claims 
file was made.  The examination 
report must be typed.

6.  The RO should also arrange for 
the veteran to undergo a VA 
examination by a physician with 
appropriate expertise to determine 
the current severity of the 
veteran's service-connected hiatal 
hernia.  All indicated studies 
should be performed and all findings 
should be reported in detail.  The 
veteran's claims file, including a 
copy of this REMAND, must be made 
available to and reviewed by the 
examiner.  The examination report is 
to reflect that a review of the 
claims file was made.  The 
examination report must be typed.

7.  Thereafter, the RO should review 
the claims file and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty to assist 
requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  
Then, the RO should readjudicate the 
issues on appeal.

8.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case 
for the issues in appellate status 
and provide the veteran and his 
representative with an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 






Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


